




Exhibit 10.35


RELEASE
(POOL II)
RELEASE (“Release”) dated as of December 2nd, 2015 from W2007 Equity Inns
Partnership, L.P. and W2007 Equity Inns Trust (collectively, the “Class A
Member”), in favor of Nicholas S. Schorsch (“NSS”), William M. Kahane (“WMK”),
Edward M. Weil (“EMW”), and Peter M. Budko (“PMB” and collectively with NSS, WMK
and EMW, the “ARC Individual Guarantors”). Capitalized terms used but not
defined herein shall have the meaning ascribed to such terms in the Letter
Agreement (as defined below).
WITNESSETH:
WHEREAS, pursuant to that certain letter agreement dated as of December 2nd,
2015 (the “Letter Agreement”), between the Class A Member, the Class B Member,
the REIT and ARC OP, the Class B Member has obtained the release and discharge
of Whitehall Street Global Real Estate Limited Partnership 2007 and Whitehall
Parallel Global Real Estate Limited Partnership 2007 (collectively, the
“Whitehall Guarantors”) from their obligations under (i) that certain Guaranty
of Recourse Obligations dated as of February 27, 2015 by ARC OP, the REIT and
the Whitehall Guarantors for the benefit of U.S. Bank National Association, as
Trustee for the Registered Holders of Eqty 2014-Inns Mortgage Trust, Commercial
Mortgage Pass-Through Certificates (the “Mortgage Loan Lender”), (ii) that
certain Guaranty of Recourse Obligations dated as of February 27, 2015 by ARC
OP, the REIT and the Whitehall Guarantors for the benefit of U.S. Bank National
Association, as Trustee for the Registered Holders of Eqty 2014-Mz Mezzanine
Trust, Commercial Mezzanine Pass-Through Certificates (the “Mezzanine Loan
Lender”), (iii) that certain Environmental Indemnity Agreement dated as of
February 27, 2015 by various direct or indirect subsidiaries of ARC OP, ARC OP,
the REIT and the Whitehall Guarantors for the benefit of the Mortgage Loan
Lender, and (iv) that certain Environmental Indemnity Agreement dated as of
February 27, 2015 by various direct or indirect subsidiaries of ARC OP, ARC OP
the REIT and the Whitehall Guarantors for the benefit of the Mezzanine Loan
Lender (documents (i) through (iv), the “Pool I Debt Guarantees”) on the terms
and conditions set forth in the Letter Agreement;
WHEREAS, on the terms and conditions set forth in the Letter Agreement, the
undersigned has agreed to release and discharge the ARC Individual Guarantors
from their obligations under certain other agreements made by the ARC Individual
Guarantors for the benefit of the undersigned;
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and upon the terms and conditions set forth in
this Release and the Letter Agreement, the undersigned hereby states as follows:
Release of ARC Individual Guarantors. In connection with the release of the
Whitehall Guarantors from the Pool I Debt Guarantees and pursuant to the Letter
Agreement, the undersigned hereby release and discharge the ARC Individual
Guarantors from their obligations under: (i) the Pool II Mandatory Redemption
Guaranty, (ii) the Pool II Bad Boy Guaranty, and (iii) that certain
Environmental Indemnity Agreement dated as of February 27, 2015 by ARC OP, the
REIT and the ARC Individual Guarantors (Pool II) in favor of the undersigned.
Further Assurances. The undersigned hereby agree, at the reasonable request of
the ARC Individual Guarantors, to duly execute, acknowledge, procure and deliver
any further documents and to do such other acts as may be reasonably necessary
to effect the release of the ARC Individual Guarantors as contemplated hereby at
the sole cost and expense of the ARC Individual Guarantors.
Governing Law. This Release shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York.
Continuing Nature of Letter Agreement. Nothing in this Release supersedes the
representations and warranties of the REIT and ARC OP included in the Letter
Agreement.


IN WITNESS WHEREOF, each of the undersigned has executed this Release by its
duly authorized officer as of the date first above written.
CLASS A MEMBER:


W2007 EQUITY INNS PARTNERSHIP, L.P.
By:
W2007 Grace Acquisition I, Inc., a Tennessee corporation, its general partner



By: /s/ Todd Giannoble    
Name: Todd Giannoble
Title: President and Manager


W2007 EQUITY INNS TRUST


By: /s/ Todd Giannoble    
Name: Todd Giannoble
Title: President and Manager





1